Citation Nr: 1629713	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 29, 2012.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to a TDIU.

In a July 2012 supplemental statement of the case, the RO changed the issue to entitlement to TDIU prior to May 29, 2012 as reflected on the title page.  The RO provided that the issue of entitlement to a TDIU after May 29, 2012 is moot since the Veteran has a combined service-connected disability rating of 100 percent beginning from May 29, 2012.   In other words, the claim for a TDIU from April 29, 2012, is moot because the grant of a TDIU would not result in special monthly compensation (SMC) when combined with the Veteran's other service connected disabilities.  See 38 U.S.C.A. § 1114(s) (West 2014); see also Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility of SMC based on 100 percent rating with a separate 60 percent rating based on a different disability).  As such, the issue is reflected above.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Prior to May 28, 2012, service-connected disabilities did not preclude the Veteran from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to May 28, 2012 are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, a February 2011 letter advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The claim was adjudicated in April 2011.  The letter also provided the Veteran with information concerning evaluation and effective dates that could be assigned, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports. Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

A February 2012 and May 2012 VA examinations were provided, which addressed the Veteran's occupational impairment in relationship to his service-connected disabilities.  A VA examination was not provided in conjunction with the Veteran's derivative TDIU claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  In the present case, there is no evidence showing that the Veteran has been rendered unemployable as a result of his service-connected disabilities.  As such, VA is not required to provide him with a VA examination in conjunction with his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. TDIU 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Initially, the Board finds that the Veteran's service-connected disabilities meets the threshold percentage requirement for consideration for a schedular TDIU under 
§ 4.16(a).  Beginning April 20, 2009, the combined rating for his service-connected disabilities are: PTSD rated at 70 percent; coronary artery disease rated at 20 percent (60 percent from May 29, 2012); diabetes mellitus type II rated at 20 percent; tinnitus at 10 percent; peripheral neuropathy of the left lower extremity at 10 percent; peripheral neuropathy of the right lower extremity at 10 percent; peripheral neuropathy of the left upper extremity at 20 percent (10 percent from May 29, 2012); peripheral neuropathy of the right upper extremity at 30 percent (10 percent from May 29, 2012).   Therefore, he does have at least one disabling rated at 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and a combined rating of at least 70 percent.  See 38 C.F.R. 
§ 4.16(a).  

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a). 

In an application for increased compensation based on unemployability received in February 2011, the Veteran reported that he was last self-employed in August 2010 at a car wash.  He reported that he completed high school but he denied receiving any other education or training.  In an updated application received in March 2011, the Veteran reported that his service-connected PTSD, diabetes, and heart disabilities prevented him from securing and maintaining substantially gainful employment beginning December 2010.

For a veteran to prevail on his claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage."  38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.
 
Here, there is evidence that the Veteran's service-connected disabilities have some impact on his occupational functioning.  The Veteran was afforded a VA general examination in March 2011.  The VA examiner noted that the Veteran is currently self-employed as a car wash manager.  He reported that he is on light duty.  The examiner found that the Veteran's work duties such as folding towels caused mild to moderate hand pain, although he is still capable of performing his job.  The examiner concluded that the Veteran is capable of performing light physical and all types of sedentary jobs despite his disabilities.  

Meanwhile, the March 2011 psychiatric examiner found that the Veteran experiences some increased anxiety causing loss of concentration, however the effects are not debilitating.  

In a March 2011 private opinion, the Veteran's private physician, Dr. B.A., provided that the Veteran suffers from PTSD that causes difficulty concentrating, irritability, insomnia, nightmares.  The Veteran is considered 100 percent disabled as a result of his PTSD, diabetes, hypertension, and peripheral neuropathy.  

A February 2012 VA examiner concluded that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he has sleep impairment and irritability that causes "trouble at work."  The Veteran described increased problems at work dealing with customers but no major changes since the last examination.  The VA examiner concluded that while the Veteran's PTSD symptoms have increased, he can still work in a reduced capacity but with less contact with others.  

The Veteran was afforded a VA examination in June 2012.  The Veteran reported that he owns a car wash, although he does not do any physical work.  Instead, the Veteran reported that he hired a manager who runs the business for him since he has difficulty dealing with people due to his PTSD.  The examiner concluded that the Veteran can still work in a reduced capacity but with less people to contact.   

The evidence shows that while the Veteran's service-connected disabilities result in some functional impact, he has been self-employed as a car wash owner throughout the pendency of this appeal.  The Veteran has not provided evidence that he is no longer self-employed at his car wash business, or that his occupation is no longer substantially gainful.  Indeed, although the Veteran reported in a VA Form 21-8940 and VA Form 21-4192 that he became too disabled to work beginning in December 2010, the Veteran has consistently reported to his VA examiners that he continues to be self-employed as a car wash owner.  

The Board finds that the Veteran's actual employment in a substantially gainful occupation is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1).  The Board acknowledges the medical and lay evidence that the Veteran's service-connected disabilities impact his occupational functioning.  However, to the extent there is a negative impact, it has not precluded the Veteran from maintaining his employment.  Moreover, insofar as the Veteran's service-connected disabilities have an effect on his occupational functioning, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment. 

Without evidence to substantiate that the Veteran is currently unemployed, or that the Veteran's current employment is not substantially gainful, the Board finds that the criteria for TDIU are not met in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


